Citation Nr: 0713384	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chondromalacia of 
the right knee.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to an initial schedular evaluation in excess 
of 10 percent for left ankle sprain.

6.  Entitlement to an initial schedular compensable 
evaluation for a scar on the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The decision below addresses the issues of entitlement to 
higher initial ratings for left ankle sprain and scar on the 
scalp.  The claims of service connection are addressed in the 
remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran's left ankle disability has been manifested 
by complaints of pain and weakness, with objective findings 
of dorsiflexion limited to 4 degrees and plantar flexion 
limited to 15 degrees, resulting in marked limitation of 
motion.

2.  The veteran's scar on the scalp has been manifested by 
one characteristic of disfigurement, which is adherence to 
the underlying tissue.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
service-connected left ankle sprain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.20, 4.71, 4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for an initial 10 percent rating for a scar 
on the scalp have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.159, 3.321, 4.118, Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the higher initial rating 
claims on appeal has been accomplished.  Through December 
2003 and August 2005 notice letters, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims.  By a statement of the case (SOC) in 
June 2005, as well as a January 2006 supplemental SOC, the RO 
notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2003 and August 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the RO properly re-
adjudicated the claims in January 2006, which followed the 
August 2005 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  While the notice did not refer to 
the criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not now 
before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
higher initial rating issues on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Indianapolis, Indiana.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in January 
2004, May 2005, and June 2005, the veteran was provided VA 
examinations in relation to his claims, the reports of which 
are of record.  Furthermore, the veteran was afforded a 
hearing before the Board in June 2006, the transcript of 
which is also of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his initial rating claims on appeal that 
need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The veteran 
was awarded service connection for left ankle sprain and scar 
on the scalp, effective October 15, 2003.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Left Ankle

The veteran's service-connected left ankle sprain has been 
evaluated as 10 percent disabling by analogy under Diagnostic 
Code 5014 to "osteomalacia."  See 38 C.F.R. §§ 4.20, 4.71a 
(2006).  Under that code, a disability is rated as 
degenerative arthritis, which is rated on limitation of 
motion of the affected part.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5014) (2006).  Criteria for limitation of motion 
of the ankle are found under Diagnostic Code 5271.  Under 
that code, a 10 percent rating is warranted for "moderate" 
limitation of motion and a 20 percent rating for "marked" 
limitation of motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5271) (2006).  Normal range of motion of the ankle is 
measured as 0-20 degrees of dorsiflexion and 0-45 degrees of 
plantar flexion.  38 C.F.R. § 4.71 (Plate II) (2006).

The medical evidence indicates that the veteran had an 
inversion injury of his left ankle while in service in August 
1981.  In January 2004, the veteran was afforded a VA 
examination.  The veteran was found to have left ankle pain 
from an injury, which had never been adequately 
rehabilitated.  On examination, no deformities were reported.  
There were objective signs of pain and tenderness.  Range of 
motion testing reflected dorsiflexion to 15 degrees and 
plantar flexion to 15 degrees.  The veteran was afforded 
another VA examination in May 2005.  The examination 
reflected dorsiflexion to 4 degrees and plantar flexion was 
not reported.

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under 
Diagnostic Code 5271.  As noted above, normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  Here, in light of the 
findings noted in the VA examinations, the Board finds that 
the veteran's functional losses approximate marked limitation 
of motion of the left ankle joint.  Objective range of motion 
testing shows that the veteran has lost over three-quarters 
of normal dorsiflexion and up to two-thirds of normal plantar 
flexion.  This type of limitation of motion of the ankle 
represents disability that is more than merely moderate in 
severity.  Thus, a rating of 20 percent is warranted under 
Diagnostic Code 5271.  Because this is the highest allowable 
schedular evaluation under this diagnostic code, functional 
loss due to pain, weakness, excess fatigability, and 
incoordination is already contemplated in the evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a (Diagnostic Code 
5271); DeLuca, 8 Vet. App. at 202.  An even higher initial 
rating under another potentially applicable code is not 
warranted because ankylosis of the left ankle has not been 
shown.  See 38 C.F.R. § 4.71a (Diagnostic Code 5270).

B. Scar

The veteran's service-connected scar on the scalp has been 
evaluated by the RO as noncompensably (zero percent) 
disabling under Diagnostic Code 7800, for "disfigurement of 
the head, face, or neck."  See 38 C.F.R. § 4.118 (2006).  
Under this diagnostic code, a 10 percent evaluation is 
warranted for scars of the head, face, and neck with one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
(Diagnostic Code 7800).

In Note 1 under Diagnostic Code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6 cm) wide at its widest part, surface contour of 
scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, underlying soft tissue missing 
in an area exceeding six square inches, and skin indurated 
and inflexible in an area exceeding six square inches. Id.

The medical evidence concerning the veteran's scar consists 
of a June 2005 VA examination.  On examination, it was 
reported that the scar had a maximum width of .2 cm and a 
maximum length of 2 cm.  The examiner reported tenderness on 
palpation and there was adherence to underlying tissue.  The 
examiner reported no evidence of inflammation, elevation of 
the scar, edema, ulceration, a breakdown of the skin, keloid 
formation, depression of the scar, abnormal skin texture, 
induration, inflexibility, abnormal skin color, underlying 
tissue loss, disfigurement, or limitation of motion.  During 
the June 2006 hearing, the veteran testified that he did not 
experience any pain associated with the scar, which is 
located in the area of the right back crown of his head.  He 
did state that there was numbness involved with the scar.

Based on the June 2005 VA examination report, the Board finds 
that an initial rating of 10 percent is warranted.  The scar 
on the veteran's scalp exhibits one characteristic of 
disfigurement--the examiner reported that the scar was 
adherent to the underlying tissue.  Accordingly, because 
there is one characteristic of disfigurement associated with 
a scar on the scalp, the criteria for a 10 percent rating is 
met.  (Although it might seem counterintuitive, the criteria 
do not require that the disfiguring characteristic be 
visible, such as on the face.)  An initial rating in excess 
of 10 percent is not warranted because, according to the VA 
examination, there are no other characteristics of 
disfigurement associated with the scar.  Additionally, the 
scar does not affect any features, such as the nose, chin, 
forehead, eyes, ears, cheeks, or lips.  Therefore, since the 
award for service connection, a 10 percent evaluation is 
warranted.  (Ratings for scars may be assigned in accordance 
with criteria other than those related to disfigurement, but 
the Board finds no compensable manifestation under any other 
Diagnostic Code.  For instance, the VA examiner noted 
tenderness of the scar, but Diagnostic Code 7804 requires 
that a scar be painful on objective examination before a 
compensable rating is assigned.  38 C.F.R. § 4.118.  
Additionally, there is no indication that the scar is 
unstable or otherwise affects function such that a rating 
could be assigned under any other Diagnostic Code.  Id.)  

The Board notes that in the May 2004 notice of disagreement, 
the veteran's representative contended that there should be 
separate evaluations for both the scar on the head and a scar 
on the neck.  However, the veteran is not service-connected 
for a scar on the neck; nor has a scar on the neck been 
combined with the evaluation for the scar on the scalp.  Thus 
a separate rating for a scar on the neck is not warranted.  
(The veteran has also been awarded service connection for a 
scar on the left side of the face.  He provided testimony 
regarding that scar at his hearing in addition to the scar on 
his scalp.  However, the veteran did not appeal the 
evaluation for the scar on the face and that issue is not 
currently before the Board.)

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's left ankle sprain and scar on the 
scalp reflect so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  
In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In fact, his 
disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
claims for higher initial ratings for left ankle sprain and 
scar on the scalp are granted to the extent described above.  
As the preponderance of the evidence is against awards of 
even higher initial ratings, the benefit-of-the-doubt 
doctrine is not applicable in this instance.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent schedular rating for left ankle sprain is 
granted, from October 15, 2003, subject to the laws and 
regulations governing the payment of monetary awards.

A 10 percent schedular rating for scar on the scalp is 
granted, from October 15, 2003, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

For the claims of service connection for a back disability, 
right knee chondromalacia, a hip disability, and an eye 
disability, the Board finds that further development is 
necessary.  38 C.F.R. § 19.9 (2006).

Regarding the veteran's back claim, there are several 
instances of back complaints and treatment documented in the 
service medical records (SMRs).  This includes treatment 
records dated in June 1979, May 1980, October 1980, and 
November 1980.  Also, in his March 1983 separation 
examination report, the veteran reported a history of 
recurrent back pain.  The examiner noted that the veteran had 
subjective complaints of occasional back pain.  During the 
June 2006 hearing, the veteran testified that he injured his 
back on three occasions during military service.  He stated 
that he injured it during basic training, injured it falling 
off a roof while stationed in Germany, and injured it lifting 
a 300-pound steam cleaner.  The veteran also stated that the 
medical providers told him he had a sciatic nerve problem as 
a result of the injuries at that time.

Post-service private medical records indicate the veteran has 
been treated for low back pain since at least May 1988 when 
he was diagnosed with low back strain.  In April 2004, 
J.B.C., M.D., diagnosed the veteran with degenerative disc 
disease of the lumbar spine.  In May 2005, the veteran was 
provided a VA examination.  The examiner diagnosed the 
veteran with mild degenerative joint disease of the lumbar 
spine with radiculopathy.

It should be noted that records obtained from Dr. J.B.C. 
reveal that the veteran was treated for low back pain in May 
1978, prior to his entrance into military service.  The 
veteran was injured while working construction and was 
diagnosed with postural low back pain.

The May 2005 VA examiner issued a medical opinion regarding a 
nexus between the veteran's current back disability and his 
military service.  He stated that it was his opinion that the 
veteran's new pain is less likely than not caused as a result 
of his fall and trunk injury while serving in the Army.  No 
further rationale was provided.  The examiner did not address 
the veteran's other in-service injuries and treatment 
regarding the back that may have resulted in his current back 
disability.  Although it is stated that the claims file was 
reviewed, it does not appear as if all of the pertinent SMRs 
were considered.  Additionally, the private medical records 
were not available for review at the time of the VA 
examination.

Given these circumstances, the Board finds that another 
medical examination and opinion is warranted for the back 
claim.  The veteran should be scheduled for a VA orthopedic 
examination in order to determine any diagnoses of current 
back disability.  The examiner should also give an opinion as 
to whether any current back disability is related to the 
veteran's active military service.  This should be done only 
after a complete review of the claims file, including the 
SMRs, VA treatment records, and private medical records.  The 
May 1978 treatment record should be reviewed and it should be 
determined whether the veteran clearly had a pre-existing 
chronic disease that underwent an increase in severity during 
service.  It should also be reported if the findings indicate 
that the veteran had a pre-existing injury or disease that 
did not worsen beyond the natural progress of the condition 
during his time in service.

As to the veteran's claims of service connection for right 
knee chondromalacia and a hip disability, he contends that he 
incurred injuries involving those areas while in military 
service and has continued to experience pain since his 
separation from service.  During the May 2005 VA examination, 
the veteran's right knee and hips were also examined.  He was 
diagnosed with bilateral patellofemoral syndrome of the knees 
and bilateral iliotibial band syndrome and trochanteric 
bursitis of the hips.  The only medical opinion given was the 
one mentioned in the discussion involving the back claim.  
The examiner stated that it was his opinion that the 
veteran's new "pain" is less likely than not caused as a 
result of his fall and trunk injury while serving in the 
Army.  No further rationale was provided.  It is unclear from 
that statement whether the examiner was referring solely to 
new back pain or new pain relating to other disabilities.  In 
any event, the examiner only referenced the reported fall 
that occurred in basic training.  The SMRs reveal other 
instances of right knee and hip treatment during military 
service.  Although the examiner stated that he reviewed the 
claims file, he curiously did not reference the other 
possible injuries to which the veteran's current right knee 
and hip disabilities could be related.

For instance, in April 1979, the veteran received treatment 
regarding his right knee.  The diagnosis was chondromalacia.  
Additionally, the veteran testified that he was treated with 
ice packs on his knees while stationed in Germany.  He also 
stated that he injured his knee when he jumped out of a truck 
while at Fort Lewis, Washington.  The SMRs also show that the 
veteran received treatment for his hips in June 1979, 
November 1979, and May 1980.  It does not appear that the May 
2005 VA examiner considered these treatment records 
concerning the veteran's right knee and hips when he issued 
his opinion.  Moreover, the private medical records from Drs. 
J.B.C. and W.H.D. were not available for review at the time 
of the VA examination.  Therefore, the Board finds that the 
orthopedic examination that is to be scheduled for the back 
should also include examination of the right knee and hips.  
Likewise, a medical opinion should be obtained in order to 
ascertain whether any current right knee chondromalacia or 
hip disability can be attributed to the veteran's period of 
military service.

Concerning the claim of service connection for an eye 
disability, the veteran contends that his eyes were injured 
during military service.  Through submitted statements and 
hearing testimony, the veteran stated that he welded as part 
of his job as a mechanic in service.  He asserts that he was 
not provided with the proper eye protection when he welded 
and he had to resort to sunglasses as protection instead of a 
welding mask.  Additionally, the veteran testified that brake 
fluid or fuel went into his eyes in service.

The veteran's SMRs are negative for complaints or treatment 
for eye problems.  However, in his separation examination 
report from March 1983, the veteran reported a history of eye 
trouble.  The examiner stated that that veteran had 
subjective symptoms of watering eyes at times.  Normal vision 
acuity was reported.  The veteran currently complains of 
double vision, blurry vision, and dryness of the eyes.  He 
also stated that bright light is bothersome.  The veteran 
asserts that he has had these problems since his discharge 
from service, although there is no clinical diagnosis of a 
current eye disability of record.  The veteran submitted a 
statement, dated in May 2004, from R.M., who was a comrade of 
the veteran during a portion of his military service.  R.M. 
stated that he witnessed one instance where fuel poured out 
onto the veteran's face and into the veteran's eyes when the 
veteran was carrying a steam cleaner.  R.M. also reported 
witnessing the veteran weld with aviator sunglasses rather 
than a welding mask when they were both stationed in Germany.

The Board points out that the veteran was never provided a VA 
examination in relation to his eye condition claim.  Under 
38 C.F.R. § 3.159(c)(4)(i), VA must provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In light of the veteran's testimony regarding current 
symptoms involving the eyes, his testimony and R.M.'s 
statement indicating an in-service injury, as well as the 
veteran's statements regarding continuous symptoms, the Board 
finds that the veteran should also be afforded a VA 
ophthalmologic examination.  The examiner should determine 
whether the veteran currently suffers from an acquired eye 
disability.  An opinion should also be solicited from the 
examiner as to whether any current eye disability can be 
attributed to the veteran's period of military service.

The veteran is advised that failing to report to the 
scheduled examinations, without good cause, may result in a 
denial of the claims.  See 38 C.F.R. § 3.655(b) (2006).

According to testimony provided at the June 2006 hearing, the 
veteran has received treatment for his back, right knee, 
hips, and eyes at the Indianapolis VAMC subsequent to the 
last time the records were obtained, which were dated through 
December 2004.  VA has constructive notice and possession of 
VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, VA treatment records should be requested 
and associated with the claims folder prior to the scheduling 
the examinations.

Accordingly, these issues are REMANDED for the following 
actions:

1.  All pertinent VA clinical records 
prepared since December 2004 should be 
retrieved and associated with the claims 
folder.

2.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and ophthalmologic 
examinations.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiners designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiners should determine 
the current diagnosis(es) of back, right 
knee, hip, and eye disability, if any; 
and the etiology of such disability 
should be noted.  Based on a thorough 
review of the evidence of record, 
including the service medical records, 
the appropriate examiners should provide 
an opinion, with complete rationale, as 
to the medical probabilities that the 
veteran now has a back disability, right 
knee chondromalacia, hip disability, or 
eye disability that is related to his 
period of military service.  The 
examiners should also indicate whether 
any such disability is more likely than 
not of post-service onset.  An opinion 
should be provided for each disability 
diagnosed.  All opinions should be set 
forth in detail and explained in the 
context of the record.

The examiner of the back should also 
provide an opinion as to whether the 
veteran clearly had a chronic back 
disability prior to service and the 
medical probability that any pre-existing 
back disability was made permanently 
worse (beyond natural progression), 
during the veteran's active military 
service.  In rendering the opinion, the 
examiner should consider the veteran's 
pre-service treatment records, as noted 
above.  If aggravation of any pre-
existing back disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

After the requested development has been 
completed, the examination reports should 
be reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the appropriate examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the service connection claims 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


